Title: To George Washington from Henry Knox, 19 March 1789
From: Knox, Henry
To: Washington, George



My dear Sir
New York 19th March 1789

I thank you for your favor of the second instant which I received by the last post.
The extreme badness of the roads is given as the reason that the number of members necessary to form a quorum of both houses are not yet assembled. Mr Patterson of the Senate, and Mr Griffin and Mr Moore of the representatives are the only additional since my last —The number therefore at present nine senators and 22 Representatives. No Jersey members present excepting Mr Patterson—& none from Maryland or Delaware—

but it is probable a sufficient number will be assembled by the 27th instant. I am With great respect Your most Obedent humble Sevt

H. Knox

